           Case 1:15-cr-00233-DAD-BAM Document 177 Filed 06/16/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 1:15-CR-00233 DAD-BAM
11
                                   Plaintiff,              STIPULATION REGARDING EXCLUDABLE
12                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                            AND ORDER
13
     MANUEL CADENAS RIVAS,                                 DATE: June 22, 2020
14                                                         TIME: 1:00 p.m.
                                   Defendant.              COURT: Hon. Barbara A. McAuliffe
15

16
            This case is set for status conference on June 22, 2020. On May 13, 2020, this Court issued
17
     General Order 618, which suspends all jury trials in the Eastern District of California until further order
18
     of the Court, and allows district judges to continue all criminal matters in its discretion pursuant to the
19
     Court’s previous General Orders. This Order and previous General Orders (611-617) were entered to
20
     address public health concerns related to COVID-19.
21
            Although the General Orders address the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
26
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
28
     or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME               1
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:15-cr-00233-DAD-BAM Document 177 Filed 06/16/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Orders, including 618, require specific supplementation. Ends-of-justice

 3 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 4 the ends of justice served by taking such action outweigh the best interest of the public and the

 5 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 6 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 7 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 8 the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on June 22, 2020.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:15-cr-00233-DAD-BAM Document 177 Filed 06/16/20 Page 3 of 4


 1         2.     By this stipulation, defendant now moves to continue the status conference until October

 2 19, 2020, and to exclude time between June 22, 2020, and October 19, 2020, under Local Code T4.

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)      The government has represented that the discovery associated with this case

 5         currently includes more than 100,000 pages of Bates stamped discovery, including items seized

 6         by search warrant, investigative reports and related documents. Initial discovery has been

 7         produced directly to counsel with the remaining items made available for inspection and

 8         copying. The government will produce Bates stamped copies of the remaining discovery on a

 9         rolling basis, as soon as practicable.

10                b)      Defense counsel for Mr. Rivas requires additional time to review discovery.

11         Moreover, the government is in the process of preparing a plea offer to the defendant. The

12         parties need additional time for the government to provide, and for Mr. Rivas’ counsel to review,

13         additional discovery material and for defense counsel to communicate with his client regarding

14         the forthcoming plea offer. Thus, the requested continuance will conserve time and resources for

15         the parties and the Court.

16                c)      Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny them the reasonable time necessary for effective preparation, taking into

18         account the exercise of due diligence.

19                d)      The government does not object to, and agrees with, the requested continuance.

20                e)      In addition to the public health concerns cited by General Order 618, and other

21         General Order, and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

22         appropriate in light of the aforementioned facts.

23                f)      Based on the above-stated findings, the ends of justice served by continuing the

24         case as requested outweigh the interest of the public and the defendant in a trial within the

25         original date prescribed by the Speedy Trial Act.

26                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27         et seq., within which trial must commence, the time period of June 22, 2020 to October 19, 2020,

28         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:15-cr-00233-DAD-BAM Document 177 Filed 06/16/20 Page 4 of 4


 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: June 15, 2020                                     MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ HENRY Z. CARBAJAL III
12                                                            HENRY Z. CARBAJAL III
                                                              Assistant United States Attorney
13

14
     Dated: June 15, 2020                                     /s/ JAMES HOMOLA
15                                                            JAMES HOMOLA
16                                                            Counsel for Defendant
                                                              MANUEL CADENAS RIVAS
17

18

19                                                    ORDER
20          IT IS SO ORDERED that the Status Conference is continued from June 22, 2020, to October 13,

21 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

22 U.S.C.§ 3161(h)(7)(A), B(iv).

23 IT IS SO ORDERED.

24
        Dated:    June 16, 2020                                  /s/ Barbara   A. McAuliffe         _
25                                                     UNITED STATES MAGISTRATE JUDGE

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
